Williams, P. J.,
Four members of the Little Harbor Hunting Club have petitioned to dissolve under the Act of May 5, 1933, P. L. 289, sec. 1001, as amended by the Act of July 2, 1937, P. L. 2838, sec. 15 PS §2851-1001.
The petition has been made under the provisions of the act which provides for voluntary dissolution. Two separate dates were set when hearings were held to determine if there should be a dissolution.
Conflicting testimony as to whether or not the organization should be dissolved was given. It appears that most of the members termed active members by the secretary want the corporation dissolved. Others are of the opinion that it should be reorganized.
One of the witnesses, John Harer, testified that any member of the club who refuses to pay his dues on or before July 1st of each year “shall” be suspended. The secretary of the club testified that only six of the members were in good standing. He, however, testified that all of the members except himself were in arrears in the payment of their dues. The treasurer of the club, Lewis L. Harer, testified that a member in good standing is one who has his dues paid, or at least attends the meetings.
*394The court does not have the help of the bylaws, as they were not introduced into evidence.
Testimony seems to be conflicting as to just when the dissolution meeting was held. Those objecting to dissolution were not present at any meeting when dissolution was authorized, although they testified that a meeting was called for that purpose, to which they were summoned, but that at this meeting no action was taken to dissolve. Petitioners testified that there was a meeting of dissolution and that every one present was for dissolution.
It is the opinion of the court that the petition for dissolution be refused at this time. The court recognizes the problem in the reorganization of this hunting club. However, if no reorganization is possible, and it is the intention to revive dissolution proceedings, it will be necessary to show the court just who are members of the organization. The secretary will have to testify as to suspensions, and before any action is taken an opportunity should be given to all stockholders to become members in good standing, according to the bylaws of the organization. The prayer of the petition to dissolve is refused, costs on petitioners.